Exhibit 10

PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

Amended effective January 1, 2009

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

I.

PURPOSE

1

 

 

 

II.

DEFINITIONS

2

 

 

 

III.

ADMINISTRATION

4

 

 

 

IV.

ELIGIBILITY

5

 

 

 

V.

AWARD FUND

6

 

 

 

VI.

TARGET INCENTIVE AWARDS

6

 

 

 

VII.

AWARDS

7

 

 

 

VIII.

LIMITATIONS

8

 

 

 

IX.

LIMITATION OF ACTIONS

8

 

 

 

X.

CLAIMS PROCEDURES

9

 

 

 

XI.

PLAN AMENDMENT, SUSPENSION OR TERMINATION

10

 

 

 

XII.

OTHER COMPENSATION PLANS

10

 

 

 

XIII.

MISCELLANEOUS

10

i

--------------------------------------------------------------------------------



PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED

SENIOR MANAGEMENT INCENTIVE COMPENSATION PLAN

I. PURPOSE

          The purposes of this Plan are to foster attainment of the financial
and operating objectives of the Company and its Participating Affiliates, which
are important to customers and stockholders by providing incentive to members of
management who contribute to attainment of these objectives. This Plan is
designed to provide for awards to selected salaried employees in executive or
other important positions, who, individually or as members of a group,
contribute in a substantial degree to the success of the Company and its
Participating Affiliates, and who are in a position to have a direct and
significant impact on the growth and success of the Company and its
Participating Affiliates, thus affording to them a means of participating in
that success and an incentive to contribute further to that success. This Plan
also serves to supplement the Company’s and Participating Affiliates’ salary and
benefit programs so as to provide overall compensation for such executives which
is competitive with corporations with which the Company and its Participating
Affiliates must compete for executive talent and to assist the Company and its
Participating Affiliates in attracting and retaining executives who are
important to their continued success.

          The Plan was adopted as the Management Incentive Compensation Plan
effective January 1, 2001. It was amended, effective January 1, 2009, to change
its name to the Senior Management Incentive Compensation Plan.

1

--------------------------------------------------------------------------------



II. DEFINITIONS

 

 

 

          The following words and phrases shall have the meanings set forth
below:

 

 

 

          (a) “Administrative Regulations” shall mean the procedures and
regulations established by the Committee pursuant to Section III hereof for the
purpose of administering the Plan.

 

 

 

          (b) “Affiliate” shall mean any organization which is a member of a
controlled group of corporations (as defined in Code section 414(b), as modified
by Code section 415(h)) which includes the Company; or any trades or businesses
(whether or not incorporated) which are under common control (as defined in Code
section 414(c), as modified by Code section 415(h)) with the Company; or a
member of an affiliated service group (as defined in Code section 414(m)) which
includes the Company or any other entity required to be aggregated with the
Company pursuant to regulations under Code section 414(o).

 

 

 

          (c) “Award” shall mean the amount determined by the Committee pursuant
to Section VII hereof.

 

 

 

          (d) “Award Fund” shall mean the aggregate amount made available in any
Plan Year pursuant to Section V hereof from which awards determined under
Section VII hereof may be made.

 

 

 

          (e) “Code” - the Internal Revenue Code of 1986, as amended, or as it
may be amended from time to time.

2

--------------------------------------------------------------------------------



 

 

 

          (f) “Committee” shall mean the Organization and Compensation Committee
of the Board of Directors of the Company, the membership on which shall be
limited to directors of the Company who are not Employees.

 

 

 

          (g) “Company” shall mean Public Service Enterprise Group Incorporated,
a New Jersey corporation, or any successor thereto.

 

 

 

          (h) “Employee” shall mean any person not included in a unit of
employees covered by a collective bargaining agreement who is an employee (such
term having its customary meaning) of the Company or a Participating Affiliate,
whether full-time or part-time, and whether or not an officers or director, and
who is receiving remuneration for personal services rendered to the Company or
Participating Affiliate other than (i) solely as a director of the Company or a
Participating Affiliate, (ii) as a temporary employee, (iii) as a consultant or
(iv) as an independent contractor (regardless of whether a determination is made
by the Internal Revenue Service or other governmental agency or court after the
individual is engaged to perform such services that the individual is an
employee of the Company or Participating Affiliate for the purposes of the Code
or otherwise).

 

 

 

          (i) “Net Income” shall mean the amount reported by the Company as
consolidated income before extraordinary items and the cumulative effect of
accounting changes, adjusted, however, by adding any amount that has been
expensed (after taxes) for awards under this Plan in computing such Net Income.

3

--------------------------------------------------------------------------------



 

 

 

          (j) “Participant” shall mean an Employee who is subject to Section 16
of the Securities and Exchange Act of 1934, as amended, or who has been
designated by the Committee to participate in the Plan pursuant to Section IV
hereof.

 

 

 

          (k) “Participating Affiliate” shall mean any Affiliate of the Company
that adopts this Plan with the approval of the Board of Directors of the
Company. As a condition to participating in this Plan, such Affiliate shall
authorize the Board of Directors of the Company and the Committee to act for it
in all matters arising under or with respect to this Plan and shall comply with
such other terms and conditions as may be imposed by the Board of Directors of
the Company.

 

 

 

          (l) “Plan” shall mean this Public Service Enterprise Group
Incorporated Senior Management Incentive Compensation Plan as amended from time
to time.

 

 

 

          (m) “Plan Year” shall mean the calendar year.

 

 

 

          (n) “Subsidiary” shall mean any corporation, limited liability company
or other entity, domestic or foreign (other than the Company), 50% or more of
the total voting power of which is held by the Company and/or a Subsidiary for
Subsidiaries.

 

 

 

          (o) “Target Incentive Awards” shall mean the amounts determined by the
Committee pursuant to Section VII hereof.

III. ADMINISTRATION

          (a) The Committee shall administer the Plan. Subject to the provisions
of the Plan, the Committee shall have full and final authority to select
Participants, to designate Target Incentive Awards for each Participant and to
determine the performance objectives and the amount of all Awards under this
Plan. The Committee may not, however, alter Award Fund

4

--------------------------------------------------------------------------------



provided by Article V of this Plan or the maximum Award provided by Article VII
of this Plan. The Committee shall also have, subject to the provisions of the
Plan, full and final authority to interpret the Plan, to establish and revise
such Administrative Regulations as it deems necessary for the proper
administration of the Plan and to make any other determinations that it believes
necessary or advisable for the administration of the Plan. The committee may
delegate such responsibilities, other than final approval of Awards or appeals
of alleged adverse determinations under the Plan, to the Chief Executive Officer
of the Company or to any other officer of the Company or any Participating
Affiliate.

          (b) All decisions and determinations by the Committee shall be final
and binding upon all parties, including stockholders, Participants, legal
representatives and other Employees.

          (c) The Committee may rely conclusively on the determinations made by
the Company’s independent public accountants.

IV. ELIGIBILITY

          (a) Those Employees who are subject to Section 16 of the Securities
Exchange Act of 1934, as amended, and those Employees who are key officers or
management Employees of the Company, a Subsidiary or an Affiliate who, in the
opinion of the Committee, are in a position to have a direct and significant
impact on achieving the Company’s long-term objectives are eligible to
participate in the Plan.

          (b) The Committee may select such Employees of the Company or
Participating Affiliate (individually or by position) for participation in the
Plan upon such terms as it deems appropriate, due to the Employee’s
responsibilities and his/her opportunity to contribute substantially to the
attainment of financial and operating objectives of the Company or

5

--------------------------------------------------------------------------------



Participating Affiliate. A determination of participation for a Plan Year shall
be made no later than the beginning of that Plan Year. Provided, however, that
an Employee whose duties and responsibilities change significantly during a Plan
Year may be added or deleted as a Participant by the Committee. Provided
further, the Committee may prorate the Incentive Award of any Participant if
appropriate to reflect any such change in duties and responsibilities during a
Plan Year.

          (c) Participation in the Plan in one Plan Year shall not guarantee
participation in another Plan Year.

          (d) The Committee shall have sole discretion as to whether to suspend
operation of the Plan for any period of time.

V. AWARD FUND

          In each Plan Year, an Award Fund shall be established equal to 2.5% of
Net Income. No amounts are paid under the Plan for any Plan Year unless the
Company has Net Income. However, the Committee shall have the right to decrease
the amount of the Award Fund in any Plan Year.

VI. TARGET INCENTIVE AWARDS

 

 

 

 

 

(a) For each Plan Year, the Committee shall determine:

 

 

 

 

 

 

(i)

Whether or not the Plan shall be in operation for such Plan Year.

 

 

 

 

 

 

(ii)

The names of those Employees who will participate in the Plan for such Plan
Year.

 

 

 

 

 

 

(iii)

The Target Incentive Award for each Participant. For any Participant not subject
to Section 162(m) of the Code, other performance measures or

6

--------------------------------------------------------------------------------



 

 

 

 

 

 

 

objectives, whether quantitative or qualitative, may be established. The
Committee shall establish the specific targets for any such selected measures.
These targets may be set at a specific level or may be expressed as relative to
the comparable measure at comparison companies or a defined index.

          (b) At any time after the commencement of a Plan Year, but prior to
the close thereof, the Committee may, in its discretion, eliminate or add
Participants, or increase or decrease the Target Award of any Participant; but
the Committee may not alter Award Fund or the maximum Award provided by Articles
V and VII of this Plan.

VII. AWARDS

          (a) The chief executive officers of the Company may receive an award
not to exceed 10% of the maximum Award Fund for that Plan Year.

          (b) All other Participants may receive an award not to exceed that
amount which is 90% of the maximum Award Fund for that Plan Year divided by the
number of Participants, other than the chief executive officer, in the Plan for
that Plan Year.

          (c) The committee, however, shall have the right to pay to the chief
executive officer less than 10% of the maximum Award Fund, and pay to the other
Participants, less than that amount which is 90% of the maximum Award Fund
divided by the number of Participants, other than the chief executive officer,
in the Plan for that Plan Year.

          All such determinations, except in the case of the award for the chief
executive officer, shall be made after considering the recommendations of the
chief executive officer and such

7

--------------------------------------------------------------------------------



other matters as the Committee shall deem relevant. In making such
determinations, the Committee may, in addition to achievement of short-term
business objectives, take into account achievement by key executives of
long-term goals of the Company. All awards shall be charged against the Award
Fund and shall be made in one lump sum cash payment as soon as practicable after
determined by the Committee.

VIII. LIMITATIONS

          Although this Plan sets the maximum amount that may be paid to a
Participant in any given year, the Committee shall retain the right to decrease
the maximum or eliminate any Award to any Participants. No director, officer or
Employee of the Company, its Subsidiaries or its Affiliates nor any other person
shall have the authority to enter into any agreement with any person for the
making or payment of an Award or to make any representation or warranty with
respect thereto.

          Neither the action of the Company in establishing the Plan, nor any
action taken by it or by the Committee under the provisions hereof, nor any
provision of the Plan, shall be construed as giving to any Employee the right to
be retained in the employ of the Company, its Subsidiaries or its Affiliates.

          The Company may offset against any payments to be made to a
Participant or his/her beneficiary under this Plan any amounts owing to the
Company, its Subsidiaries or its Affiliates from the Participant for any reason.

IX. LIMITATION OF ACTIONS

          Every asserted right of action by or on behalf of the Company or by or
on behalf of the stockholder against any past, present or future member of the
Committee or director, officer of

8

--------------------------------------------------------------------------------



Employee of the Company or any Subsidiary or Affiliate thereof, arising out of
or in connection with this Plan, shall, irrespective of the place where such
right of action may arise or be asserted and irrespective of the place of
residence of any such member director, officer or Employee, cease and be barred
upon the expiration of three years (i) from the date of the alleged act or
omission in respect of which such right of action arises or (ii) from the date
upon which the Company’s Annual Report to Stockholders setting forth the
aggregate amount of the awards to all or any part of which such action may
relate is made generally available to stockholders, whichever date is earlier;
and every asserted right of action by or on behalf of any Employee, past,
present or future, or any beneficiary, spouse, child or legal representative
thereof, against the Company or any Subsidiary or Affiliate thereof, arising out
of or in connection with this Plan, shall, irrespective of the place where such
right of action may arise or be asserted, cease and be barred by the expiration
of three years from the date of the alleged act or omission in respect of which
such right of action arises.

X. CLAIMS PROCEDURE

          In the case of any Participant (whether active, retired or terminated)
or beneficiary whose claim for an award under this Plan has been denied, the
Company shall provide adequate notice in writing of such adverse determination
setting forth the specific reasons for such denial in a manner calculated to be
understood by the recipient thereof. Such Participant or beneficiary shall be
afforded a reasonable opportunity for a full and fair review of the decision
denying the claim by the Committee.

9

--------------------------------------------------------------------------------



XI. PLAN AMENDMENT, SUSPENSION OR TERMINATION

          The Board of Directors or the stockholders may discontinue the Plan at
any time and may, from time to time, amend or revise the terms of the Plan as
permitted by applicable statutes; provided, however, that no such
discontinuance, amendment or revision shall materially adversely affect any
right or obligation with respect to any award theretofore made. Any amendment or
revision that increases the cost of the Plan by a substantial proportion may be
made only by the stockholders. The Plan will continue in operation until
discontinued as herein provided.

XII. OTHER COMPENSATION PLANS

          The adoption of this Plan shall not affect any other incentive
compensation plan, stock option plan or any other compensation plan in effect
for the Company or any Affiliate, nor shall the Plan preclude the Company or any
Affiliate from establishing any other form of incentive compensation plan, stock
option plan or any other compensation plan.

XIII. MISCELLANEOUS

          (a) The costs and expenses of administering the Plan shall be borne by
the Company and its Affiliates and shall not be charged against any Award or to
any Participant receiving an Award.

          (b) To the extent not preempted by Federal law, this Plan and actions
taken in connection herewith shall be governed and construed in accordance with
the laws of the State of New Jersey without reference to its Conflict of Laws
principles.

          (c) The captions and section numbers appearing in this Plan are
inserted only as a matter of convenience. They do not define, limit or describe
the scope or intent of the provisions

10

--------------------------------------------------------------------------------



of the Plan. In this Plan, words in the singular number include the plural and
in the plural include the singular; and words of the masculine gender include
the feminine and the neuter, and when the sense so indicates, words of the
neuter gender may refer to any gender. The invalidity or unenforceability of any
provision hereof shall in no way affect the validity or enforceability of any
other provision.

          (d) Every direction, revocation or notice authorized or required by
the Plan shall be deemed delivered to the Company (a) on the date it is
personally delivered to its principal executive offices to the attention of the
Compensation Manager of PSEG Services Corporation or (b) three business days
after it is sent by registered or certified mail, postage prepaid, addressed to
the Company (attn: Compensation Manager of PSEG Services Corporation) at such
offices; and shall be deemed delivered to a Participant (a) on the date it is
personally delivered to him or her, or (b) three business days after it is sent
by registered or certified mail, postage prepaid, addressed to him or her at the
last address shown for him or her on the records of the Company.

          (e) Except as otherwise provided herein, this Plan shall inure to the
benefit of and be binding upon the Company, its successors and assigns,
including but not limited to any corporation which may acquire all or
substantially all of the Company’s assets and business or with or into which the
Company may be consolidated or merged.

          (f) Failure by the Company or the Committee to insist upon strict
compliance with any of the terms, covenants or conditions hereof shall not be
deemed a waiver of any such term, covenant or condition, nor shall any waiver or
relinquishment of any right or power hereunder at any one or more times be
deemed a waiver or relinquishment of any such right or power at any other time
or times.

11

--------------------------------------------------------------------------------



          (g) The Company shall have the right to deduct from any Award payment
any sum required to be withheld by federal, state, or local tax law. There is no
obligation hereunder that any Participant or other person be advised in advance
of the existence of the tax or the amount so required to be withheld.

12

--------------------------------------------------------------------------------